Citation Nr: 1508187	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include L4-5 spondylolisthesis with left L5 radiculopathy and foraminal stenosis bilaterally, status post L4-5 posterolateral interbody fusion (PLIF) with laminectomy and foraminal decompression.    

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).   

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a Statement of the Case issued in June 2013, the TDIU claim was addressed and denied as well.  A timely substantive appeal addressing all of the issues on the title page was received in June 2013.  

The Board notes that in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of documents in the VBMS file reveals that in October 2014, the RO proposed reducing the 70 percent rating in effect for PTSD to 50 percent.  A due process letter advising the Veteran of the proposed action was issued on February 3, 2015.  It does not appear at this point that the Veteran has yet responded to this proposed action, or that final action has yet been taken.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his substantive appeal (VA Form 9) received in June 2013, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In August 2014, he indicated that wished to be scheduled for a Board video-conference hearing instead.  Therefore, in a December 2014 letter, the Veteran was advised that he had been scheduled for a Board video-conference hearing in February 2015 and it was requested that he provide confirmation as to whether he would attend the scheduled hearing, decline it and wait for a future visit by a Veterans Law Judge (in-person hearing), or withdraw his request for a Board hearing.  In a response received a week later, the Veteran elected to decline the scheduled Board video-conference hearing and wait for an in-person hearing before a Veterans Law Judge sitting at the RO.  Therefore, a remand is necessary in order to afford the Veteran his requested in-person Board hearing.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for an in-person Board hearing before a Veterans Law Judge sitting at the RO.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


